Campbell, J.,
dissenting. The libel in this case was to the effect that plaintiff, as police justice, without evidence or complaint, and without any cause committed a Chinaman on a charge of an infamous felony and required heavy bail, and that his act was inexcusable. It was further criticised severely as an act of oppression, and he was more indirectly charged with failing to enforce the law on real criminals while he turned upon the helpless Chinaman who had no influence, and was the subject of popular prejudice.
The plea was one of justification with the general issue.
The court below confined the attention of the jury to the specific charge concerning the treatment of the Chinaman, disregarding the more general charges, and held the defense would be made out by showing the substantial truth of the facts stated, and that if these were substantially true the criticisms and inferences would also be fully justified. They were also directed to confine damages to actual damages in case they were satisfied the publication was made in good faith on reasonable grounds of belief. As the damages were found at $250 there is no reason to suppose they transgressed this ruling, and they must have found the facts not substantially true.
*366The only question strongly contested was, whether the publication of libelous facts not substantially true, but made in good faith, is so absolutely ¡privileged as to exempt from civil liability to the party libeled ? The question of criminal responsibility does not arise. No authority appears, and it is difficult, in my judgment, to conceive how any rule can be justified which would allow an account of legal proceedings not substantially accurate to be published to any one’s prejudice without some responsibility. No one doubts, and the court below does not dispute, the amplest right to draw inferences from facts, but when the facts themselves are wanting'there can be no complete justification. The line is clearly drawn between false assertions and false deductions. Character is as sacred as property, and every one is entitled to its protection under the law as a fundamental legal right. Such has been, as I conceive, the unquestioned doctrine at all times, and it is the only doctrine under which the reputation of citizens can be preserved from assaults. Good faith diminishes the injury, and in many cases may reduce the damages to a minimum, but it is impossible to hold that it entirely destroys the damages, and in civil cases such is not the accepted law.
As we cannot on this record say that there was not evidence for the jury to pass on, I think the verdict should be sustained. The question was one of fact.